DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomizo (5,110,228).

	With respect to claim 1, Yokomizo teaches in Fig. 1 an ink cassette (1 and 2) comprising: a supply bobbin (4) on which an ink ribbon (3) is wound; a winding bobbin (5) for winding up the ink ribbon (3) fed from the supply bobbin (4); and an enclosure (1) including a supply bobbin storage portion (i.e. a right side of enclosure 1 of Fig. 2 with stores reel 4) that rotatably stores the supply bobbin (via bearing portion 12) and a winding bobbin storage portion (i.e. a left side of enclosure 1 of Fig. 2 with stores reel 5) that rotatably stores the winding bobbin (via bearing 12), wherein in each of the supply bobbin storage portion and the winding bobbin storage portion (i.e. the left and right portions of the enclosure 1), an opening (13) is provided in one side surface of the enclosure (as seen in Fig. 8), with an elastic piece (15) provided within each of the openings (as the openings 13 allow a projection 11 to make contact with elastic piece 15 within the opening, Fig. 8), and a rotation restricting portion (10) is provided on an inner side of another side surface (i.e. a side surface directly opposite the opening 13) of the enclosure (1), the supply bobbin (4) and the winding bobbin (5) are capable of moving in a rotational axis direction (as biased by the elastic piece 15 when the cassette is not in operation), and each has a rotation-restricted portion (8), and the supply bobbin (4) and the winding bobbin (5) are each biased by the elastic pieces (15) toward the other side surface in which the rotation restricting portions (10) are provided, and the rotation-restricted portions (8) engage with the rotation restricting portions (10) and restrict rotation of the supply bobbin (4) and the winding bobbin (5).

	With respect to claim 2, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein each of the elastic pieces (15) has a bent portion (as seen in Fig. 8, as the elastic pieces are U-shaped) that is bent within a plane substantially orthogonal (as the bend portion of 15 is orthogonal to a shaft) to a rotational axis of the supply bobbin (4) and the winding bobbin (5).
	
	With respect to claim 3, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein the bent portion is bent at greater than or equal to 90 degrees (as the bent portion of 15 is 90º, as seen in Fig. 8).

	With respect to claim 4, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein the elastic pieces (15) bias the supply bobbin (4) and the winding bobbin (5) by contacting corresponding tip ends (11) of the supply bobbin (4) and the winding bobbin (5) on the one side surface side in the rotational axis direction (like seen in Fig. 5, 9 or 10).

	With respect to claim 6, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein a projection portion (17) that projects from the side surface (as seen in Fig. 5) is provided in a periphery of each of the openings (13) in the one side surface of the enclosure (Col. 4 lines 5-11).

	With respect to claim 8, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein each of the elastic pieces (15) has an inclined surface (seen in Fig. 9) inclined toward an interior of the enclosure (as seen in Fig. 9).

	With respect to claim 11, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein when the ink cassette (1 and 2) is mounted in a printer (Col. 2 lines 35-42), the rotation- restricted portions (8) disengage from the rotation restricting portions (10) by the supply bobbin (4) and the winding bobbin (5) being moved, by a member (16) of the printer (Col. 3 lines 21-31), toward the one side surface of the enclosure (1) in which the elastic pieces (15) are provided.

	With respect to claim 12, Yokomizo teaches in Fig. 1 a printer (Col. 2 lines 35-42) in which an ink cassette (1 and ) can be mounted and removed, the ink cassette (1 and 2) comprising: a supply bobbin (4) on which an ink ribbon (3) is wound; a winding bobbin (5) for winding up the ink ribbon (3) fed from the supply bobbin (4); and an enclosure (1) including a supply bobbin storage portion (i.e. a right side of enclosure 1 of Fig. 2 with stores reel 4) that rotatably stores the supply bobbin (via bearing portion 12) and a winding bobbin storage portion (i.e. a left side of enclosure 1 of Fig. 2 with stores reel 5) that rotatably stores the winding bobbin (via bearing 12), wherein in each of the supply bobbin storage portion and the winding bobbin storage portion (i.e. the left and right portions of the enclosure 1), an opening (13) is provided in one side surface of the enclosure (as seen in Fig. 8), with an elastic piece (15) provided within each of the openings (as the openings 13 allow a projection 11 to make contact with elastic piece 15 within the opening, Fig. 8), and a rotation restricting portion (10) is provided on an inner side of another side surface (i.e. a side surface directly opposite the opening 13) of the enclosure (1), the supply bobbin (4) and the winding bobbin (5) are capable of moving in a rotational axis direction (as biased by the elastic piece 15 when the cassette is not in operation), and each has a rotation-restricted portion (8), and the supply bobbin (4) and the winding bobbin (5) are each biased by the elastic pieces (15) toward the other side surface in which the rotation restricting portions (10) are provided, and the rotation-restricted portions (8) engage with the rotation restricting portions (10) and restrict rotation of the supply bobbin (4) and the winding bobbin (5), the printer (Col. 2 lines 35-42) comprising a member (16) configured to, when the ink cassette (1 and 2) is mounted, cause the rotation-restricted portions (8) to disengage from the rotation restricting portions (10) by moving the supply bobbin (4) and the winding bobbin (5) toward the one side surface of the enclosure (1 and 2) in which the elastic pieces (15) are provided.

	With respect to claim 13, Yokomizo teaches in Fig. 1 an ink cassette (1 and 2) comprising a supply bobbin storage portion (i.e. a right side of enclosure 1 of Fig. 2 with stores reel 4) configured to support a supply bobbin (4) on which an ink sheet (3) to which ink is applied is wound, a winding bobbin storage portion (i.e. a left side of enclosure 1 of Fig. 2 with stores reel 5) configured to support a winding bobbin (5) that winds up the ink sheet (3) pulled out from the supply bobbin (4), and a connecting portion (1) that connects the supply bobbin storage portion and the winding bobbin storage portion (as enclosure 1 forms the storage portions for 4 and 5), the ink cassette (1 and 2) capable of being mounted in a printer (Col. 2 lines 35-42) using an axial direction of the supply bobbin (4) and the winding bobbin (5) as a mounting direction (as the cassette is mounted by sliding the cassette in the same direction as the axial directions of bobbins 4 and 5), wherein the connecting portion (1) includes a first connecting portion (i.e. a first side wall with bearing portions 13) that connects a near side of the supply bobbin storage portion (i.e. the right side of enclosure 1 of Fig. 2 with stores reel 4) and the winding bobbin storage portion (i.e. the left side of enclosure 1 of Fig. 2 with stores reel 5) with respect to the mounting direction (i.e. which is the same as the axial direction of 4 and 5), and a second connecting portion (i.e. a second side wall having claws 10) that connects a far side of the supply bobbin storage portion (i.e. the right side of enclosure 1 of Fig. 2 with stores reel 4) and the winding bobbin storage portion (i.e. the left side of enclosure 1 of Fig. 2 with stores reel 5) with respect to the mounting direction (i.e. which is the same as the axial direction of 4 and 5), and the second connecting portion (i.e. the second wall of enclosure 1 having claws 10) projects further toward the far side (as the second wall has a thickness) in the mounting direction than the supply bobbin storage portion and the winding bobbin storage portion (i.e. the right and left sides of enclosure 1 having bobbins 4 and 5), and the supply bobbin (4) and the winding bobbin (5).

	With respect to claim 18, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein a print head (as indirectly taught in Col. 2 lines 35-42) of the printer (not shown in the figures) is located in a region enclosed within the supply bobbin storage portion (i.e. the right side of enclosure 1), the winding bobbin storage portion (i.e. the left side of the enclosure 1), the first connecting portion (the first side wall), and the second connecting portion (i.e. the second side wall with claw 10).

	With respect to claim 19, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein the first connecting portion (i.e. the first side wall with bearing portions 13) is a planar plate member (as seen in Fig. 1) that connects the supply bobbin storage portion (i.e. right portion of enclosure 1) and the winding bobbin storage portion (i.e. the left portion of enclosure 1).

	With respect to claim 20, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein the second connecting portion (i.e. the other side wall having claws 10) is formed in a substantially U shape (for respective bearing portions 12) when the ink cassette is viewed from the far side (i.e. side having bearing portions 12) in the mounting direction (defined by the axial direction of bobbins 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (5,110,228) in view of Kaida et al. (7,151,555).

	With respect to claim 5, Yokomizo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the elastic pieces are formed so that tip ends of the elastic pieces that bias the supply bobbin and the winding bobbin are wider than base portions of the elastic pieces.
	Kaida et al. teaches a similar cassette having an elastic piece (334/344 in Fig. 25) formed so that tip ends (337b/347b) of the elastic pieces (334/344) that bias a supply bobbin and a winding bobbin (302c and 303c) are wider than base portions (338/348) of the elastic pieces (as seen in Fig. 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the elastic pieces of Yomomizo to have the shape taught in Kaida et al. because Kaida et al. teaches such a shape aids in providing a smoothly guided thermal transfer sheet by preventing the sheet from touching an inner surface of the cassette, thereby improving the feeding of Yomomizo.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (5,110,228) in view of Nakai et al. (7,808,518).
	
With respect to claim 7, Yokomizo teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the projection portions are formed so tip ends of the projection portions project beyond positions of the elastic pieces in the rotational axis direction when the supply bobbin and the winding bobbin have moved toward the one side surface of the enclosure.
Nakai et al. teaches projection portions (42b) formed so tip ends of the projection portions (42b) project beyond positions of elastic pieces (44) in the rotational axis direction when a supply bobbin (21) and a winding bobbin (22) have moved toward the one side surface of the enclosure (when biased).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to replace the projections of Yomomizo with the ones taught by Nakai et al. because Nakai et al. teaches such a modification ensures the bobbins remain locked in position, thereby preventing the ink sheet from slipping during non-use.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (5,110,228).
	
	With respect to claim 9, Yokomizo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding a length of the supply bobbin storage portion and the winding bobbin storage portion in the enclosure in a direction orthogonal to the rotational axis direction is less than or equal to 20 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the supply bobbin storage portion and the winding bobbin storage portion in the enclosure in a direction orthogonal to the rotational axis direction to be  less than or equal to 20 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the cassette is a proper size for its intended ribbon size.

	With respect to claim 10, Yokomizo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding a width of the openings is less than or equal to 10 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the width of the openings is less than or equal to 10 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the cassette is a proper size for its intended ribbon size.

Allowable Subject Matter
Claims 14-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanizaki et al. (2019/0118554) which teaches a similar cassette having first and second connecting portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853